Citation Nr: 0948402	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits based on a pending claim of 
entitlement to non-service connected pension and special 
monthly pension based on the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Grayson P. Van Horn, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1942 to December 
1945.  He died in September 2005.  The appellant is the 
Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 decisional letter of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

An October 2008 Board decision determined that the Veteran 
had a pending claim (entitlement to non-service connected 
pension and special monthly pension based on the need for 
regular aid and attendance) at the time of his death, and 
then remanded the issue on appeal to the RO for additional 
development and adjudication of the issue on the merits.

The issue of entitlement to accrued benefits based on a 
pending claim of entitlement to non-service connected pension 
and special monthly pension based on the need for regular aid 
and attendance (in particular, the matter of whether the 
Veteran's income, at the time of his death, was excessive for 
purposes of payment of Department of Veterans Affairs (VA) 
improved pension benefits) is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to his death, the Veteran needed the regular aid and 
attendance from another person.


CONCLUSION OF LAW

The criteria (except for the criterion of whether the 
Veteran's income was not in excess of the maximum annual 
pension rate) for an award of special monthly pension based 
upon the need for the regular aid and attendance of another 
person have been met.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of this favorable determination which finds that the 
Veteran, prior to his death, needed the regular aid and 
attendance from another person, any deficiency as to 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) is rendered moot.  At any rate, in January 2009 the 
appellant was provided with information describing VA's 
duties to notify and assist the claimant in substantiating 
the claim on appeal.

For purposes of special monthly pension, a person is 
considered to be in need of regular aid and attendance if 
such person is a patient in a nursing home due to mental or 
physical incapacity, is helpless or blind, or is so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b), (c)(1), (2).  The latter criterion is met 
if a claimant is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).

The Veteran was a resident in an assisted living facility 
from February 2005 until his death in September 2005 at the 
age of 85.  The Veteran's disabilities included congestive 
heart failure, chronic obstructive pulmonary disease, and 
hypothyroidism.

The Board observes that in March 2005 a private physician 
noted that the Veteran required medication supervision.  The 
private physician also noted that the Veteran had early 
cognitive impairment, and further noted that the Veteran was 
essentially unable to dress by himself or ambulate by himself 
in or outside of his home.  The examiner also stated that the 
Veteran needed supervision for safety when doing basic tasks 
secondary to poor judgment and safety awareness.  Based on 
the foregoing, the Board finds that the Veteran, prior to his 
death, needed the regular aid and attendance from another 
person.


ORDER

A finding that the Veteran needed the regular aid and 
attendance from another person prior to his death is 
warranted.  To that extent, and that extent only, the claim 
is granted.


REMAND

The Board has found that the Veteran needed the regular aid 
and attendance from another person prior to his death.  For 
the purpose of entitlement to non-service connected pension 
and special monthly pension based on the need for regular aid 
and attendance, however, basic entitlement to such pension 
existed only if the Veteran's income was not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

In a sworn affidavit dated May 22, 2007, the appellant 
indicated that the Veteran's income was $1,577 per month at 
the time of his death.  In the Veteran's March 2005 VA Form 
21-0516-1 (Improved Pension Eligibility Verification Report) 
similar figures (Box 7A) were reported.

Prior to consideration by the Board, and in fairness to the 
appellant, the Board finds that the RO should first determine 
whether the Veteran's income was or was not in excess of the 
maximum annual pension rate (based on the need for regular 
aid and attendance) at the time of his death.  Based on the 
circumstances of this case, the AOJ must consider the 
information contained in the appellant's May 22, 2007 
affidavit to have been constructively associated with the 
Veteran's claims file at the time of his death.  The AOJ must 
consider the applicability of the income exclusions in 
accordance with 38 C.F.R. § 3.272 when adjudicating this 
claim.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should determine whether the 
Veteran's income was or was not in excess 
of the maximum annual pension rate (based 
on the need for regular aid and 
attendance) at the time of his death.

2.  The RO should then readjudicate the 
issue of entitlement to accrued benefits 
based on a pending claim of entitlement 
to non-service connected pension and 
special monthly pension based on the need 
for regular aid and attendance (in 
particular, the matter of whether the 
Veteran's income, at the time of his 
death, was excessive for purposes of 
payment of Department of Veterans Affairs 
(VA) improved pension benefits).  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


